Citation Nr: 0000625
Decision Date: 01/10/00	Archive Date: 03/02/00

DOCKET NO. 98-10 632               DATE JAN 10, 2000

On appeal from the Department of Veterans Affairs Regional Office
in Winston-Salem, North Carolina

THE ISSUES

1. Entitlement to service connection for schizophrenia.

2. Entitlement to service connection for head injury with seizure
disorder.

REPRESENTATION

Appellant represented by: Georgia Department of Veterans Service

ATTORNEY FOR THE BOARD

C. Hickey, Counsel

INTRODUCTION

The veteran had active service from August 1974 to February 1976.

This appeal to the Board of Veterans' Appeals (Board) arises from
the April 1998 rating decision of the Department of Veterans
Affairs (VA) Regional Office (RO) which denied service connection
for schizophrenia and head injury with seizure disorder. The case
was previously before the Board in October 1999 when it was
remanded for further development.

FINDINGS OF FACT

1. The veteran has not submitted competent evidence of a plausible
claim for service connection for schizophrenia.

2. The veteran has not submitted competent evidence of a plausible
claim for service connection for head injury with seizure disorder.

CONCLUSIONS OF LAW

1. The veteran has not submitted a well-grounded claim for service
connection for schizophrenia. 38 U.S.C.A. 1110, 5107 (West 1991);
38 C.F.R. 3.303 (1999).

2. The veteran has not submitted a well-grounded claim for service
connection for head injury with seizure disorder. 38 U.S.C.A. 1110,
5107 (West 1991); 38 C.F.R. 3.303 (1999).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service medical records reflect that the veteran denied a history
of depression, excessive worry, or nervous trouble of any sort on
physical examinations conducted

- 2 -

in March 1974 and February 1975. Clinical evaluation revealed no
psychiatric abnormalities on either occasion. In November 1975 the
veteran underwent a neurological evaluation to rule out cerebral
aneurysm. The symptoms noted at the time were temporal headaches
related to exertion, which resolved after a short period of rest.
The report of that neurologic consultation reflects depressed man,
having difficulty sleeping and poor appetite, with no definite
neurological symptom, nonspecific headaches. Neurologic examination
was entirely normal throughout. X-rays of the skull were normal
with hyperostosis noted. The impression was situational reaction -
depression. At the time of the veteran's February 1976 physical
examination for separation from service no psychiatric or
neurologic abnormalities were noted on clinical evaluation.

Of record are VA treatment records dated in December 1997 to
February 1998 which reflect a diagnosis of paranoid schizophrenia
and also a diagnosis of seizure disorder. The latter was noted in
one record to date back to 1978 by history, and reported in another
record to be of 3 years duration by history.

Legal Analysis

Service connection may be granted for disability resulting from
disease or injury incurred in or aggravated by active military
service. 38 U.S.C.A. 1110, 1131, 1153 (West 1991); 38 C.F.R. 3.303,
3.304 (1999). Certain specified chronic diseases, to include
psychosis, shall be service-connected, although not manifest during
service, if they become manifest to a degree of 10 percent or more
within one year of separation from service. 38 U.S.C.A. 1101, 1110,
1112; 38 C.F.R. 3.303, 3.307, 3.309 (1999).

The threshold question to be answered is whether the veteran has
met his burden of submitting evidence sufficient to justify a
belief that his claim for service connection is well grounded. In
order for him to meet this burden, the claimant must submit
evidence sufficient to justify a belief that his claims are
plausible. 38 U.S.C.A. 5107(a); Murphy v. Derwinski, 1 Vet.App. 78
(1990).

- 3 -

A plausible or well grounded claim for service connection requires
evidence of (1) a medical diagnosis of a current disability; (2)
medical, or in certain circumstances, lay evidence of in-service
occurrence or aggravation of a disease or injury; and (3) medical
evidence of a nexus between an in-service injury or disease and the
current disability. Epps, 126 F.3d at 1468; Caluza v. Brown, 7 Vet.
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per
curiam) (table). The nexus requirement may be satisfied by a
presumption that certain diseases manifesting themselves within
certain prescribed periods are related to service. Caluza v. Brown,
7 Vet.App. 498.

Where the determinative issue involves medical causation or
etiology, or a medical diagnosis, competent medical evidence to the
effect that the claim is "plausible" or "possible" is required.
Epps, 126 F.3d at 1468. Further, in determining whether a claim is
well-grounded, the supporting evidence is presumed to be true and
is not subject to weighing. King v. Brown, 5 Vet.App. 19, 21
(1993).

In regard to establishing a well-grounded claim, the second and
third Epps and Caluza elements (incurrence and nexus evidence) can
also be satisfied under 38 C.F.R. 3.303(b) (1999) by (1) evidence
that a condition was "noted" during service or during an applicable
presumption period; (2) evidence showing postservice continuity of
symptomatology; and (3) medical or, in certain circumstances, lay
evidence of a nexus between the present disability and the
postservice symptomatology. Savage v. Gober, 10 Vet. App. 488, 495-
97 (1997).

Symptoms, not treatment, are the essence of any evidence of
continuity of symptomatology. Savage, 10 Vet. App. at 496.
Moreover, a condition "noted during service" does not require any
type of special or written documentation, such as being recorded in
an examination report, either contemporaneous to service or
otherwise, for purposes of showing that the condition was observed
during service or during the presumption period. Id. at 496-97.
However, medical evidence of noting is required to demonstrate a
relationship between the present disability and the demonstrated
continuity of symptomatology unless such a relationship is one a:,,
to which a lay person's observation is competent. Id. at 497. In
this regard a well- grounded claim of continuity of symptomatology
generally requires medical nexus

- 4 -

evidence between the continuous symptomatology and the current
claimed condition. McManaway v. West, No. 97-280 (U. S. Vet. App.
Sept. 29, 1999).

In the case of a disease only, service connection also may be
established under section 3.303(b) by (1) evidence of the existence
of a chronic disease in service or of a disease, eligible for
presumptive service connection pursuant to statute or regulation,
during the applicable presumption period; and (2) present
disability from it. Savage, 10 Vet. App. at 495. Either evidence
contemporaneous with service or the presumption period or evidence
that is post service or post presumption period may suffice. Id.

The record in this case reflects a current diagnosis of
schizophrenia which satisfies the first element of a plausible
claim. Additionally, service medical records reflect a diagnostic
impression of mental illness assessed as situational reaction -
depression. However, the record is devoid of medical evidence or
opinion to indicate an etiological nexus between the disease noted
in service and the currently diagnosed schizophrenia, which was
first reflected in medical records dated in 1998, many years after
separation from service. Inasmuch as there is no competent evidence
that the condition was present during the presumptive period of one
year following discharge, the presumption of service connection for
psychosis is not for application in this instance.

Furthermore, although evidentiary assertions by the veteran must be
accepted as true for the purposes of determining whether a claim is
well-grounded, the exception to this principle is where the
evidentiary assertion is inherently incredible or when the fact
asserted is beyond the competence of the person making the
assertion. King v. Brown, 5 Vet.App. 19, 21 (1993). The veteran,
who is not a medical professional is not competent to provide a
medical opinion relating his schizophrenia to service. See, Moray
v. Brown, 5 Vet.App. 211 (1993); Grottveit v Brown,, 5 Vet.App. 91
(1993); Espiritu v. Derwinski, 2 Vet.App. 492 (1992). In the
absence of competent supporting evidence the claim for service
connection for schizophrenia is not plausible.

5 -

With regard to the issue of service connection for head injury with
seizure disorder, the record reflects a current medical diagnosis
of seizure disorder. However, service medical records are negative
for evidence of either head injury or seizure disorder during
service. Nor is there any evidence or claim of a continuity of
symptomatology from service; the earliest claimed incidence of the
condition being in 1978, two years after the veteran's separation
from active service. Additionally, he has presented no competent
evidence or opinion to show a medical nexus between the current
disorder and active service. Inasmuch as the veteran's lay opinion
does not constitute the requisite medical evidence of an
etiological relationship, the claim for service connection for
seizure disorder is not supported by competent evidence to render
it well grounded.

ORDER

The claims for service connection for schizophrenia and a seizure
disorder are denied as not well-grounded.

G. H. SHUFELT
Member, Board of Veterans' Appeals

6 -



